




AMENDMENT NO. 5, dated as of May 28, 2015 (this “Amendment”), among LOGAN’S
ROADHOUSE, INC., a Tennessee corporation (the “Borrower”), LRI HOLDINGS, INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantors listed on the
signature pages hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
the Lenders listed on the signature pages hereto, to the CREDIT AGREEMENT, dated
as of October 4, 2010, as amended, supplemented, amended and restated or
otherwise modified from time to time (the “Credit Agreement”) among the
Borrower, Holdings, each lender from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and the other financial institutions party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
WHEREAS, Holdings intends to change its fiscal year and the fiscal year of its
Subsidiaries to end on the Wednesday closest to December 31 of each calendar
year (the “Fiscal Year Change”), effective as of August 3, 2015;
WHEREAS, Section 7.9 of the Credit Agreement permits changes to Holdings’ fiscal
year with the written consent of the Administrative Agent;
WHEREAS, in connection with the Fiscal Year change, the Borrower wishes to make
certain conforming changes to the Credit Agreement;
WHEREAS, Section 10.1 of the Credit Agreement permits certain amendments to the
Credit Agreement to be effected from time to time with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party
thereto; and
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.
Amendments.

As of the date hereof, the Credit Agreement shall be amended as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition:
“Transition Period”: the transition period beginning August 3, 2015 and ending
December 30, 2015.
(b)Section 7.5(d)(v) of the Credit Agreement is hereby amended by inserting
after the words “shall not exceed $8,000,000” the words, “(provided that during
the Transition Period such limit shall be $3,333,333.33)”.




--------------------------------------------------------------------------------




(c)Section 7.7(a)(iii) of the Credit Agreement is hereby amended by inserting at
the end thereof the words, “(provided that in the Transition Period such limit
shall be $416,666.67)”.
(d)Section 7.7(e)(i)(y) of the Credit Agreement is hereby amended by inserting
after the words “$3,000,000 during any fiscal year” the words, “(provided that
during the Transition Period such limit shall be $1,250,000)”.
(e)Section 7.16 of the Credit Agreement is hereby amended by (x) replacing the
table with the following:
Period Ending
Amount
July 31, 2011
$50,000,000
July 29, 2012
$55,000,000
July 28, 2013
$20,000,000
August 3, 2014
$25,000,000
August 2, 2015
$15,000,000
December 30, 2015
$8,333,333.33
December 28, 2016
$22,083,333.33
April 30, 2017
$8,333,333.33



and (y) inserting after the words “shall increase to $70,000,000” in clause (a)
in the proviso thereof the words “(provided, that in the Transition Period such
limit shall be $29,166,666.67)”.
(f)Section 7.17(a) of the Credit Agreement is hereby amended by inserting at the
end thereof the words, “; provided that, for the period beginning September 30,
2015 and ending June 29, 2016, the Consolidated First Lien Leverage Ratio shall
be calculated on each applicable test date during such period on the basis of
the twelve fiscal month period ending on such date; provided further, that, for
the avoidance of doubt, the Consolidated First Lien Leverage Ratio shall be
calculated in the manner set forth in the immediately preceding proviso during
the Transition Period on each of September 30, 2015 and December 30, 2015.”
Section 2.
Acknowledgment.

In accordance with Section 7.9(ii) of the Credit Agreement, the Administrative
Agent hereby consents to the Fiscal Year Change.
Section 3.
Representations and Warranties.

Each of Holdings and the Borrower represents and warrants to the Lenders as of
the date hereof that:

-2-



--------------------------------------------------------------------------------




(a)    Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the date hereof and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct as of such
earlier date).
(b)    No Default or Event of Default has occurred and is continuing.
Section 4.
Conditions to Effectiveness.

This Amendment shall become effective as of the date first written above when
the Administrative Agent (or its counsel) shall have received from (i) each
Lender and (ii) each of the other parties hereto, a counterpart of this
Amendment signed on their behalf.
The Administrative Agent will confirm to the Borrower the completion of the
condition set forth in clause (i) of this Section 4.
Section 5.
Counterparts.

This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Amendment signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.
Section 6.
Applicable Law.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 7.
Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
[Signature pages follow]

-3-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
LOGAN’S ROADHOUSE, INC.
By:
Nicole A. Williams
Name:    Nicole A. Williams
Title:    VP of Finance/Secretary

LRI HOLDINGS, INC.
By:
Nicole A. Williams
Name:    Nicole A. Williams
Title:    Secretary

LOGAN’S ROADHOUSE OF KANSAS, INC.
By:
Nicole A. Williams
Name:    Nicole A. Williams
Title:    Secretary    

LOGAN’S ROADHOUSE OF TEXAS, INC.
By:
Nicole A. Williams
Name:    Nicole A. Williams
Title:    Secretary

    

[Logan’s Credit Agreement Amendment No. 5]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender
and as a Lender
By:
/s/ Douglas A. Kravitz
Name: Douglas A. Kravitz     
Title: Vice President    


[Logan’s Credit Agreement Amendment No. 5]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ Didier Siffer
Name: Didier Siffer    
Title: Authorized Signatory    

By:
/s/ Megan Kane
Name:    Megan Kane
Title: Authorized Signatory    






[Logan’s Credit Agreement Amendment No. 5]

